May 29, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   MARLENE OCTAVIA KNIGHT, Appellant

NO. 14-13-00493-CV                          V.

  WE CARE KIDS CARE, PLLC AND LISA H. CATNEY, INDIVIDUALLY
      AND AS OWNER OF WE CARE KIDS CARE, PLLC, Appellees
               ________________________________

      This cause, an appeal from the judgment in favor of appellees, We Care Kids
Care, PLLC and Lisa H. Catney, Individually and as Owner of We Care Kids Care,
PLLC, signed March 7, 2013, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant, Marlene Octavia Knight, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.